                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF WISCONSIN
                                    Hon. Lynn Adelman, presiding
                                          COURT MINUTES

Date: 11/20/20                                                         Dep. Clerk: JD
Case No. 18-CR-16, 19-CR-68                                            Ct. Rep: Tom
United States v. Habib, et. al.                                        Time Called: 11:52
Proceeding: status (tel.)                                              Time Concl: 11:56

United States by:        Gail Hoffman
Probation Officer:
Interpreter:
Defendants:              Sydney Malkin by Rick Coad, Jonah Dusi by Jacob Manion, Fredric Birault by
                         Brian Fahl, Scott Jungwirth by John Schiro, Nahom Hagos by Michael Hart,
                         Mohammed Omar by Brian Kinstler, Lachelle Cook by Tom Harris, Alae Arbi by
                         Leah Thomas, Corianne Markowski by Dennis Coffey, Jason Malkin by Tom
                         Erickson, Lev Reys by Mark Richards, Seth Jacobs by Howard Cheris, Josef Habib
                         by Robin Shellow
_____________________________________________________________________________________
Court sets case for JT on 5/10/21 @ 8:30, FPT on 4/12/21 @ 11:15, and makes speedy trial finding.




           Case 2:18-cr-00016-LA Filed 11/20/20 Page 1 of 1 Document 281
